DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “application” is software, which is non-statutory subject matter. The Examiner recommends claiming a “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. U.S. PGPub 2015/0308708.
Regarding claims 1, 9 and 17, Harada discloses an application for use in a building management system comprising building equipment configured to serve a space in a building or campus, wherein a 
 	Regarding claims 2, 11 and 20, Harada discloses the application of claim 1, wherein the user interface further includes a portion displaying one or more attributes of the equipment control algorithm selections, wherein the one or more attributes include an algorithm name, an algorithm description, a cost to implement a change to the control algorithm controlling building equipment, or a rating of the control algorithm (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 3, Harada discloses the application of claim 1, wherein the application is further configured to: determine a range of efficient operational performance (e.g. smaller than monetary 
 	Regarding claim 4, Harada discloses the application of claim 1, wherein the application is communicably connected to a transaction processing service, wherein the transaction processing service processes the transaction related the command from the user to change the control algorithm controlling building equipment (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claims 5 and 18, Harada discloses the application of claim 1, wherein building equipment comprises heating, ventilation, and air conditioning (HVAC) devices (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 6, Harada discloses the application of claim 1, wherein a space in a building or campus comprises one of a room, multiple rooms, a floor level, a building, or multiple buildings (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 8, Harada discloses the building equipment system of claim 7, wherein the user interface is configured to receive and analyze building equipment performance data for efficiency improvements related to a change of a control algorithm controlling building equipment unit (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 9, Harada discloses the building equipment system of claim 7, wherein the user interface is further configured to determine whether each parameter of a plurality of equipment current performance parameters (e.g. monetary and time efficiency) is inside or outside a range of efficiency 
 	Regarding claim 10, Harada discloses the building equipment system of claim 7, wherein the user interface is further configured to generate one or more user device notifications (e.g. notifying user of suitable operating modes) based on a determination of whether one of more current performance parameters of a unit of equipment is inside or outside a range of efficiency parameters (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 12, Harada discloses the building equipment system of claim 7, wherein the transaction related to the command from the user is a purchase transaction (e.g. electricity purchase)  (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 13, Harada discloses the building equipment system of claim 7, wherein the user device comprises one of a workstation, a desktop, a laptop, a tablet, and a mobile device (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 14, Harada discloses the building equipment system of claim 7, wherein the user interface is configured to present a menu to the user comprising one of more of a list of alternate equipment control algorithms, a ranking of alternate equipment control algorithms (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 
 	Regarding claim 15, Harada discloses the building equipment system of claim 7, wherein the user interface is further configured to receive one or more configuration inputs from an administrative user, the inputs comprising at least one of: a depiction of a unit of equipment; a relationship between at least two building system components; an equipment data set; and an equipment control scheme (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15). 

 	Regarding claim 17, Harada discloses the building equipment system of claim 15, wherein the user interface may be configured to generate a user interface comprising a means to display one or more transaction selections to a user and accept a user command to execute a transaction (e.g. pg. 4-5, ¶84-92; pg. 13, ¶203-206; pg. 14, ¶211; pg. 21, ¶354-355; pg. 26, ¶430; Fig. 1-4 and 11-15).

Relevant Prior Art
Frank et al. U.S. PGPub 2016/0018832 discloses receiving a command from a user via the user interface to change a control algorithm controlling building equipment, where in the command is based on a selection by the user of an alternate control algorithm (e.g. pg. 2, ¶20-21; pg. 5, ¶42; Fig. 7 and 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






CK
September 14, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116